       Case 1:20-cv-00285-GJF-KRS Document 3 Filed 07/07/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ARTRISCO HERITAGE FOUNDATION,

                       Plaintiff,
                                                              No. 1:20-cv-00285-GJF-KRS
v.

NEW MEXICO COMMISSION FOR
COMMUNITY VOLUNTEERISM, et al.,

                       Defendants.

                                    ORDER TO SHOW CAUSE

       THIS MATTER comes before the Court sua sponte. Plaintiff initiated this action on

May 31, 2020. Since that time, Plaintiff has taken no action to prosecute this matter or serve

Defendants. Under Federal Rule of Civil Procedure 4(m), Plaintiff was required to serve

Defendants within ninety days from filing the complaint. Plaintiff has not complied with this

rule or requested an extension of time for service of process. Federal Rule of Civil Procedure

41(b) allows the Court to dismiss an action where the party fails to prosecute its lawsuit. The

record reflects no activity on Plaintiff’s part. Before taking the drastic action of dismissing this

case, however, the Court will permit Plaintiff to explain why he has not complied with the rules.

       IT IS, THEREFORE, ORDERED that Plaintiff show cause in writing on or before

July 20, 2020, why this case should not be dismissed for failure to prosecute and/or serve

Defendant.


                                               ____________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE
